`*.'r-

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRlCT OF CALIFORNIA

 

 

 

UNITED STATES OF AMERICA .IUDGMENT IN A CRIMINAL CASE
V_ (F or Offenses Committed On or Aiter November 1, 1987)
JosEPH ULlsEs JUAREZ FRANco (1) Case N“mb~‘=l‘= 18CR4336'CAB
MICHAEL J. MESSINA
Defendant’s Attomey w . nw
USM lumber 72617293 § § is §§
[:| _
THE DEFENDANT: MAR 2 2 2[]]9
pleaded guilty to count(s) ONE (l) OF THE ONE-COUNT INFORMATI

 

 

 

 

 

30 cta us ots tenor count
|:| Was found guilty on count(s) BY N D'SW'CT OF CAL|FQHN|A

aher a plea of not auiltv.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Count
Title & Section Nature of ()ffense Number§sl
21 USC 952, 960 ll\/IPORTATION OF METHAMPI-IETAMINE 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
l:l Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00

\:l JVTA Assessment*: $
*Justice for Victims of Trafficl<ing Act of 2015, Pub. L. No. 114-22.

No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 22. 2019

Date of Im lt` n of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTR_ICT JUDGE

 

\`-.

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

DEFENDANT: JOSEPH ULISES JUAREZ FRANC() (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR-483 6-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
30 MONTHS.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT WITHIN TI-IE WESTERN REGION TO FACILITATE FAMILY VISITATIONS.

§§

|] The defendant is remanded to the custody of the United States Marshal.

l:l The defendant must surrender to the United States Marshal for this district
|:l at A.l\/I. on

 

 

 

E as notified by the United States Marshal.
g The defendant must surrender for service of Sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
|] as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defenda_nt delivered on tO
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

lSCR4836-CAB

